Citation Nr: 0116001	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  99-23 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
improved death pension benefits in the amount of $29,927.00


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from May 1941 to June 1945.  
He died on January [redacted], 1985.  

This matter came before the Board of Veterans' Appeals 
(Board) from March and August 1999 decisions by the Committee 
on Waivers and Compromises (Committee) of the Roanoke, 
Virginia Regional Office (RO).  The appellant was scheduled 
to attend a hearing before the Board in Washington, D.C.  in 
March 2001, but canceled this hearing, as reflected in a 
statement received in January 2001.  


FINDINGS OF FACT

1.  The appellant applied for VA improved death pension 
benefits in March 1993, at which time she indicated that she 
was not in receipt of any income, to specifically include 
wage income and black lung benefits; she did note that her 
minor son received benefits from the Social Security 
Administration (SSA).

2.  The appellant was awarded improved death pension benefits 
in February 1994, effective April 1, 1993, and was informed 
that improved death pension was, essentially, an income based 
program, and that she was obligated to report changes in 
income immediately.  

3.  In an Improved Pension Eligibility Verification Reports 
(EVRs) received in April 1994 and May 1995, the appellant 
indicated that she was in receipt of no income, including in 
the form of wage income and black lung benefits; she did note 
the SSA benefits for her son in the April 1994 EVR. 

4.  In or about June 1998, the RO discovered that the 
appellant had been in receipt of previously unreported wage 
income since 1995.  

5.  In December 1998, the RO retroactively reduced the 
appellant's pension benefits effective February 1, 1995, 
creating an overpayment in the amount of $14,772. 

6.  In a Financial Status Report (FSR) submitted in January 
1999, the appellant, for the first time, reported that she 
was in receipt of black lung benefits.  

7.  In May 1999, the RO retroactively terminated the 
appellant's pension benefits effective April 1, 1993, 
creating an additional overpayment in the amount of $15,155, 
bringing the total overpayment to $29,927.

8.  The appellant was free from fraud, misrepresentation or 
bad faith in the creation of the overpayment in question but 
was solely at fault in its creation by her failure to report 
income received from 1995 and prior receipt of black lung 
benefits.

9.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment would result in unjust 
enrichment of the appellant, inasmuch as she accepted 
benefits to which she was not entitled.

10.  Repayment of the debt would not defeat the purpose of 
the VA pension program.

11.  Repayment of the debt would not deprive the appellant of 
the basic necessities of life. 



CONCLUSION OF LAW

The appellant was free from fraud, misrepresentation, and bad 
faith in the creation of the overpayment; however, recovery 
of the overpayment of improved death pension benefits in the 
amount of $29,927, would not be against the principles of 
equity and good conscience.  Thus, recovery of the 
overpayment is not waived.  38 U.S.C.A. § 5302 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 1.963, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is noted that VA improved death pension is a 
benefit payable by the VA to surviving spouses of veterans of 
a period of war because of disability, and is an income based 
program.  Basic entitlement exists if, among other things, 
the spouse's income is not in excess of the applicable 
maximum pension rate specified in 38 C.F.R. § 3.23.  
38 U.S.C.A. § 1541 (West 1991); 38 C.F.R. §§ 3.3(b)(4) 
(2000).  The maximum death pension rate is established 
pursuant to this law, and, for example, effective from 
December 1, 1992, the established annual rate (income 
limitation) for a surviving spouse with one dependent was 
$6,689.  See VA Manual M 21-1, Part 1, Appendix A (Change 12, 
February 18, 1993). 

A review of the record reveals that in March 1993 the 
appellant filed an EVR which was construed to be a claim for 
VA improved pension benefits.  On this EVR, she indicated 
that she was not in receipt of any income from any sources, 
to include in the form of earnings or black lung benefits 
(she specifically wrote "0" in the spaces provided for 
these types of income), but did indicate that her minor son 
was in receipt of benefits from Social Security 
Administration (SSA), in the amount of $380 per month.  

Thereafter, in February 1994 (and upon receipt of additional 
information from the appellant), the RO awarded the appellant 
improved death pension benefits, effective April 1, 1993; the 
award took into account a portion of her son's SSA benefits 
(over half of this benefit was excluded from income under 
38 C.F.R. § 3.272(m); see also 3.23).  In the February 1994 
award letter (and in the VA Form 21-8767 attachment), the 
appellant was informed that improved death pension was, 
essentially, an income based program, that she was obligated 
to report changes in income immediately; it was specifically 
pointed out in the letter that prompt notification could 
prevent or reduce any overpayment.  A copy of form VA 21-8767 
was also attached to letters dated in July and October 1994. 

In an EVR received in April 1994, the appellant again 
specifically indicated that she was not receiving any income 
in the form of earnings or black lung benefits.  In a 
Financial Status Report (FSR) (VA Form 20-5655) dated in 
August 1994, submitted in conjunction with a request for 
waiver of recovery of an overpayment subsequently liquidated 
by an amended award, the appellant specifically stated that 
her income consisted solely of VA pension.  In an EVR 
received in May 1995, the appellant once again indicated that 
she was in receipt of no income from any sources, and 
specifically indicated that this included wage income and 
black lung benefits.  

In June 1998, the RO informed the appellant that they 
proposed to retroactively reduce her death pension effective 
February 1, 1995, as it was discovered that she had been in 
receipt of previously unreported income during 1995 to 
January 1998.  In response, the appellant submitted a 
statement indicating that she received $244.50 per month from 
January to May 1998, and attached a pay stub indicating that 
she was issued a check in this amount (with a gross amount of 
$264.75) in September 1996 (she indicated that this was the 
only pay stub she had); she did not dispute that she had 
received income beginning in 1995.  

In December 1998, the RO retroactively reduced the 
appellant's pension benefits from February 1, 1995, which 
created an overpayment in the amount of $14,772. 

In a statement received in January 1999, the appellant 
requested a waiver of recovery of the indebtedness charged 
and the matter was thereby referred to the Committee for 
further action.  Along with her request, she submitted 
another FSR, in which, for the first time, she indicated that 
she was in receipt of black lung benefits, in the amount of 
$360 per month.  She also noted that she was earning $350 per 
month in salary.  

In a March 1999 decision, the Committee did not find fraud, 
misrepresentation, or bad faith on the part of the appellant 
with respect to creation of the $14,772 overpayment at issue 
(i.e. that a statutory bar to waiver does not exist under 38 
U.S.C.A. § 5302(c) (West 1991 & Supp. 2000)).  However, the 
Committee denied the appellant's request for waiver on the 
basis that that she was at fault in the creation of the 
overpayment and was unjustly enriched. 

Subsequent to this decision, and also in March 1999, the RO 
informed the appellant that they proposed to retroactively 
terminate her death pension effective April 1, 1993, due to 
her previously unreported receipt of black lung benefits.  In 
May 1999, this proposed action was taken, creating an 
additional overpayment in the amount of $15,155. 

In a statement received in June 1999, the appellant requested 
a waiver of recovery of the indebtedness charged and the 
matter was thereby referred to the Committee for further 
action.  

In an August 1999 decision, the Committee did not find fraud, 
misrepresentation, or bad faith on the part of the appellant 
with respect to creation of this $15,155 overpayment, but 
denied the request for waiver on the basis that that she was 
at fault in the creation of the overpayment and was unjustly 
enriched. 

The appellant has perfected an appeal regarding the denial of 
both claims for waiver of recovery of an overpayments, which 
total $29,927 (henceforth referred to as the overpayment).  
In her November 1999 substantive appeal (VA Form 9) she 
specifically states that she does not disagree with the 
overpayment itself, but contends that she is unable to pay 
the debt.  She also contends (and previously contended, in 
her requests for waiver of recovery of the overpayment) that 
she did not realize that she was incorrectly filing the EVRs 
as she did not understand them, and that she was unaware she 
was receiving benefits that she was not entitled to receive.  

After an independent review of the record, and resolving all 
doubt in favor of the appellant, the Board concurs with the 
determination that the she was free from fraud, 
misrepresentation, or bad faith with respect to creation of 
the overpayment.  Therefore, waiver is not precluded under 
the provisions set forth in 38 U.S.C.A. § 5302(a) (West 1991 
& Supp. 2000).  However, to dispose of this matter on appeal, 
the Board must determine whether the recovery of the 
overpayment would be against the principles of equity and 
good conscience, thereby permitting waiver under 38 U.S.C.A. 
§ 5302(a) (West 1991 & Supp. 2000) and 38 C.F.R. §§ 1.963(a), 
1.965(a) (2000).

The regulation provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate the need for reasonableness and 
moderation in the exercise of the Government's rights.  
38 C.F.R. § 1.965(a) (2000).  In such a determination 
consideration will be given to elements which include the 
degree of fault of the debtor; a balancing of fault between 
the debtor and VA; whether recovery of the overpayment would 
cause undue financial hardship to the debtor, or result in 
unjust enrichment; and whether repayment of the debt would 
defeat the purpose for which it was intended.  38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 2000); 38 C.F.R. § 1.965 (2000).

With regard to "fault," the Board points out that, as noted 
above, the February 1994 award letter and subsequent letters, 
with attachments, notified the appellant that her pension was 
based on her reported income and that she was obligated to 
report any changes in family income immediately.  Despite 
such notice, the appellant did not inform the RO of her 
receipt of employment income beginning in 1995 until it was 
discovered by them in June 1998; and, it was only then 
(shortly after the initial retroactive reduction of benefits) 
that she first informed the RO of her receipt of black lung 
benefits.  

As noted, the appellant has contended that she did not fully 
understand the EVRs she had previously filled out.  However, 
to be quite frank, the Board simply does not find the 
appellant's contentions credible given the objective evidence 
of record.  In this regard, and as alluded to above, there 
were specific spaces provided for employment wages and black 
lung benefits in the EVRs filled out by the appellant in 
March 1993 (which was also her application), April 1994, and 
May 1995, and in each, she wrote or typed the number "0." 
However, the Board notes that the appellant knew enough to 
note, in these EVRs, her son's SSA benefits, what money was 
used towards his education expenses (March 1993 EVR), and 
noted his benefits would terminate (which would increase her 
pension award).  As well, in the FSR submitted in August 1994 
the appellant specifically stated that her income consisted 
solely of VA pension.  

Further review of the record reflects that the appellant 
filled out a detailed application for burial benefits (VA 
Form 21-530) and an application for the exclusion of 
children's income (from income for pension purposes, VA Form 
21-0571).  As well, in the August 1994 FSR, the veteran 
included specific expenses for things such as clothing, 
taxes, and insurance.  Attention to such detail in filling 
out these forms strongly indicates that the appellant was 
well aware of the information required in similar forms, such 
as EVRs.  

The Board finds that it is clear that the appellant was 
purposely not forthright in providing accurate income 
information, and in fact was deceptive in this regard; and as 
such, finds that the appellant was solely at fault in the 
creation of the debt.  

The Board points out that the VA, in a timely manner, 
adjusted and then terminated the appellant's award after it 
was discovered that she had been in receipt of income since 
1995, and then had previously been in receipt of black lung 
benefits.  As such, the Board finds that the appellant, and 
not VA, was at fault for the debt created in this case.  The 
appellant accepted VA pension benefits she knew (or at the 
very least, should have known) she was not entitled to 
receive. 

As to the element of "undue financial hardship," the Board 
observes that the regulation provides that consideration 
should be given to whether collection of the indebtedness 
would deprive the debtor or her family of the basic 
necessities.  According to a FSR received in June 1999, the 
appellant's monthly income totaled $710, her expenses 
$877.11, for a deficit of $167.11.  Among the expenses are 
monthly payments for an automobile (to a bank) and towards 
credit card debt, totaling $197. 

Given the above information, the Board finds that the 
recovery of the overpayment would not result in undue 
financial hardship on the appellant and deprive her of the 
basic necessities of life.  In this regard, it should be 
noted that the Government is entitled to the same 
consideration as other creditors or potential creditors (and 
the veteran is, as noted above, making payments of almost 
$200 per month to creditors). 

A review of the other elements pertaining to the principles 
of equity and good conscience, as set forth by 38 C.F.R. 
§ 1.965(a) (2000), taken alone, does not persuade the Board 
that the Government should forego its right to collection of 
the indebtedness in this instance.  The Board finds that 
recovery of the overpayment would not defeat the purpose of 
the death pension program, which is intended to provide 
financial support to needy widows and their dependents and 
which is based on a calculation of all countable income, and 
requires complete disclosure from the pension recipients; and 
in this case, as noted, the appellant has been less than 
forthright in disclosing her income.  Similarly, failure to 
recover the overpayment would result in unjust enrichment, 
since the appellant was paid benefits to which she was not 
entitled during the relevant time period.  

There is no specific allegation or suggestion in the record 
that the appellant changed her position to her detriment, so 
as to make recovery of the overpayment against the standard 
of equity and good conscience. 

As such, and especially given to degree of fault in this 
matter, the Board finds that the appellant should be 
required, and is able, to repay the debt.  The Board finds 
that the facts of this case do not demonstrate that recovery 
of the overpayment would be against the principles of equity 
and good conscience.  38 C.F.R. §§ 1.963, 1.965 (2000).  
Thus, the Board concludes that a waiver of recovery of 
$29,927 of the overpayment of improved death pension benefits 
at issue in this appeal is not warranted.  

As a final point, the Board notes that on November 9, 2000, 
the President signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  The purpose of this bill is to 
reverse the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, which held that the 
Secretary had no authority to provide assistance to a 
claimant whose claim was not "well grounded."  The bill 
also establishes a number of procedural requirements for VA 
in dealing with claims for benefits.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

The RO has not had an opportunity to address this new 
legislation with regard to the appellant's claim for a waiver 
of recovery of an overpayment in this matter.  However, by 
virtue of the October 2000 Statement of the Case, the 
appellant has been given notice of the evidence necessary to 
support the claim.  The Board finds the duty to assist the 
appellant in the development of the claim under the VCAA has 
been met.  


ORDER

The appeal is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

